Citation Nr: 1446632	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-04 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for tinnitus, including as secondary to 
service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956.

This appeal to the Board of Veterans' Appeals (BVA/Board) is from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2014 the Board remanded this tinnitus claim, also the claim for hearing loss, for further development and consideration.  At the time, the hearing loss had not been determined to be a service-connected disability, so the Veteran was still trying to establish this entitlement.  But in an August 2014 rating decision since issued, on remand, the RO granted service connection for bilateral hearing loss, so that claim is no longer at issue unless and until the Veteran separately appeals for a higher initial rating for this now service-connected disability or an earlier effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that "downstream " issues such as earlier effective dates and initial ratings must be appealed separately).

After reviewing the September 2014 Informal Hearing Presentation (IHP) from the Veteran's representative, the Board has expanded this remaining issue on appeal to include entitlement to service connection for tinnitus as secondary to the now service-connected bilateral hearing loss.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  Unfortunately, however, this remaining claim requires still further development before being decided on appeal, so the Board is again remanding it to the Agency of Original Jurisdiction (AOJ).

REMAND

The Board is mindful of the heightened duty to assist the Veteran in the development of his claim in view of the fact that his service treatment records (STRs) presumably were destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, which is a military records repository.  To ensure that the Board has a comprehensive VA medical opinion fully addressing the etiology of the Veteran's claimed tinnitus, including insofar as whether it is secondary to his now service-connected bilateral hearing loss, a supplemental nexus opinion is being requested from the June 2014 VA compensation examiner.  

As already alluded to, in the September 2014 IHP the Veteran's representative raised the additional theory of secondary service connection.  Namely, the representative argued that the Veteran's tinnitus, at the very least, is due to or being aggravated by his service-connected bilateral hearing loss.  38 C.F.R. § 3.310(a) and (b).  And as an opinion regarding secondary service connection has not been provided, the Board is requesting one.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the June 2014 VA compensation examiner to provide an opinion regarding the likelihood (very likely, as likely as not, or unlikely) the Veteran's tinnitus is the result of his military service - that is, like the bilateral hearing loss already has been determined to be.  

In making this necessary determination, the examiner should take into account that the Veteran has indicated the presence of tinnitus for "more than 30 years" on examination in 2010.  Thus, he did not limit the onset of tinnitus to 1980.  As well, the examiner should take into account the July 2010 statement of JR indicating that the Veteran had suffered from tinnitus for "many years."

Moreover, even if the tinnitus is again found to be unrelated to the Veteran's service, the examiner still needs to also indicate the likelihood (very likely, as likely as not, or unlikely) the tinnitus alternatively is secondarily related to his service, meaning proximately due to, the result of, OR aggravated by the now service-connected bilateral hearing loss.  If the latter (i.e. tinnitus aggravated by the service-connected bilateral hearing loss), the examiner must also try and determine the baseline level of disability preceding the aggravation since the Veteran is only entitled to compensation over and above that.

The term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

Explanatory rationale must be provided for all opinions and conclusions.  The examination report must indicate whether pertinent records in the claims file were reviewed.  In the event that an opinion cannot be provided without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, such as by indicating whether additional information or other procurable data is needed, the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whatever may be the reason.  Merely saying he/she cannot respond will not suffice.

2.  Then readjudicate the claim of entitlement to service connection for tinnitus, including as secondary to the now service-connected bilateral hearing loss.  If this claim for tinnitus continues to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

